Name: Commission Regulation (EEC) No 1541/81 of 5 June 1981 amending for the fourth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 81 Official Journal of the European Communities No L 151 /7 COMMISSION REGULATION (EEC) No 1541/81 of 5 June 1981 amending for the fourth time Regulation (EEC) No 3035/79 laying down condi ­ tions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff No 3035/79 (2 ), as last amended by Regulation (EEC) No 3344/80 (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ^), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 4 thereof, Whereas it is appropriate to extend from 30 June 1981 until 30 December 1981 the validity of the provi ­ sions laid down for tobacco originating in countries or territories which benefit from the generalized system of preferences ; Whereas it is therefore necessary to make the appro ­ priate amendment to Commission Regulation (EEC) Article 1 In Article 8 (2) of Regulation (EEC) No 3035/79, '30 June 1981 ' is replaced by '31 December 1981 '. Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1981 . For the Commission Ã tienne DAVIGNON Vice-President (2 ) OJ No L 341 , 31 . 12 . 1979, p . 26 . (3) OJ No L 351 , 24. 12 . 1980, p . 11 .(') OJ No L 14, 21 . . 1969, p . 1 .